Citation Nr: 0206588	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  01-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
changes and left knee neuropathy and arthralgia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to 
September 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Service connection for chronic lumbosacral strain was 
established in May 1980.  A zero percent rating was assigned 
from October 1, 1979.  In a May 1997 rating decision, the RO 
characterized the service-connected lumbar spine disability 
as chronic lumbosacral strain with degenerative changes and 
left knee neuropathy and arthralgia.  The RO assigned a 20 
percent evaluation to the lumbar spine disability from June 
13, 1996.  


FINDINGS OF FACT

1.  The service-connected chronic lumbosacral strain with 
degenerative changes and left knee neuropathy and arthralgia 
is principally manifested by complaints of pain in the low 
back and left knee and objective findings of limitation of 
flexion of the lumbar spine to 60 degrees, limitation of 
lateral flexion to 30 degrees, limitation of right rotation 
to 20 degrees, painful motion, and X-ray findings of moderate 
lumbar disc syndrome; there are no current findings of left 
knee neuropathy.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.
  

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
changes and left knee neuropathy and arthralgia have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (2001).

2.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001). 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

Under Diagnostic Code 5293, intervertebral disc disease, a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. §§ 4.14, 4.25 (2001); see Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. at 262.

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 


Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. 

Factual Background

An April 1997 VA examination report indicates that X-ray 
examination revealed mild degenerative osteophytosis at L3 
and L5.  The report indicates that the veteran had complaints 
of pain radiating down from the back to the left knee and 
leg.  The diagnosis was chronic lumbosacral strain with 
evidence consistent with degenerative disc disease and 
degenerative joint disease accompanied with neuropathy and 
arthralgia of the left knee.  

A March 1999 X-ray examination revealed degenerative changes 
in the lower area of the lumbar spine with osteophytosis.  A 
March 1999 report of attending physician indicates that the 
veteran's symptoms included pain in the low back, left leg, 
left shoulder, left knee, and neck.  The diagnosis was 
chronic lumbar disc syndrome, moderate, and chronic lumbar 
subluxation, moderate.  The physician indicated that the 
cumulative effects of the diagnosis as to the employability 
of the veteran that the veteran had mild to moderate 
disability.  

A May 1999 progress evaluation from the S. Chiropractic 
Center indicates that the veteran reported that his back 
symptoms had improved.  He stated that, since treatment 
began, his pain decreased.  He reported that inactivity, 
movement/exercise, walking, and sitting made the problem 
better.  He reported that inactivity, lying down, and bending 
made the problem worse.  The veteran indicated that his 
general physical activity was a light exercise program.  He 
stated that his current complaints affected his ability to 
work in that he had some physical restrictions.   

An October 1999 VA examination report reveals that the 
veteran reported that since his last rating, he has had 
considerable pain in his back and left knee which 
necessitated his discontinuing work in construction.  The 
veteran had pain in the low back and described his pain as 
uncomfortable and constant.  He was taking Naprosyn.  He 
stated that his symptoms were constant and uncomfortable.  
The veteran had no constitutional symptoms of any joint 
conditions and he had no prosthetic implants.  The veteran 
was able to brush his teeth, dress himself, shower, cook and 
vacuum.  His walking was limited but he was able to drive a 
car and shop and take out the trash.  He did not push a lawn 
mower or climb ladders but he was able to climb stairs.  He 
was not able to garden.  His usual occupation was in sales 
and construction.  He did a combination of both for 30 years 
but now he was in sales only, having to discontinue his job 
as a construction supervisor because of his back and left 
knee.  

Physical examination revealed that the veteran did not use 
any assistive devices such as crutches, a cane, or corrective 
shoes.  His gait was normal.  There were no abnormal signs of 
weight-bearing on the feet or the shoes.  There was some 
limited function of standing and walking; however, this was 
not demonstrated on physical examination today. 

Examination of the lumbar spine revealed painful motion but 
no muscle spasm, tenderness, or weakness.  Flexion was 
limited to 60 degrees; extension was normal at 35 degrees; 
right and left lateral flexion was limited to 30 degrees; and 
right rotation was limited to 20 degrees.  

Neurological examination of the lower extremities revealed 
motor function weakness in the thigh muscles, anteriorly and 
posteriorly, at approximately 3/5 on the left and 4/5 on the 
right.  There was decreased pinprick in a glove-like 
distribution of the right lower leg.  Sensation in the left 
leg appeared normal.  Deep tendon reflexes were absent in the 
knee and ankle bilaterally.  X-ray examination of the knees 
revealed arteriosclerosis.  X-ray examination of the lumbar 
spine revealed mild degenerative changes.  The diagnosis was 
chronic strain of the knee bilaterally and degenerative 
arthritis of the lumbosacral spine.  The examiner noted that 
there was an incidental finding of arteriosclerosis of the 
knees on X-ray examination.  

Analysis

Initial Matters:  Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In February 2001, the RO notified the veteran of the 
VCAA.  In a June 2000 statement of the case and September 
2001 supplemental statement of the case, the RO notified the 
veteran of the pertinent law and regulations.  The RO also 
informed the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded a VA medical examination in 
October 1999 in order to determine the current severity of 
his disorder.  Relevant treatment records and VA treatment 
records have been obtained.   

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the chronic lumbosacral strain with 
degenerative changes and left knee neuropathy under 
Diagnostic Code 5295.

The medical evidence of record establishes that the veteran 
has constant pain in his low back.  There are objective 
findings of painful motion and limitation of motion of the 
lumbar spine, including limited lateral spine motion.  There 
are no objective findings of muscle spasm, tenderness, or 
weakness.  The medical evidence of record characterizes the 
low back disability as mild to moderate.  For instance, the 
October 1999 X-ray examination of the lumbar spine revealed 
mild degenerative changes.  A March 1999 report of attending 
physician indicates that the diagnosis was chronic lumbar 
disc syndrome, moderate, and chronic lumbar subluxation, 
moderate.  The physician indicated that regarding 
employability, the low back disorder caused mild to moderate 
disability.  Although all evidence must be considered, such 
evaluations by trained professionals in a clinical setting 
carry great weight of probative value.  The examining 
physicians not only have the requisite training and 
experience to evaluate such disabilities, but they have had 
the opportunity to examine the veteran and draw conclusions 
from the clinical findings.

There is no evidence that the veteran's low back disability 
is severe.  As noted above, the examiners concluded that the 
lumbar spine disability was mild to moderate.  There is no 
medical evidence of severe symptoms due to the service-
connected chronic lumbosacral strain.  There is no medical 
evidence of listing of the whole spine to the opposite side 
with positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space or abnormal mobility with forced motion.  There 
was no evidence of listing of the spine upon VA examination.  
The medical evidence shows that forward flexion was limited, 
but there is no evidence of marked limitation of forward 
bending.  Forward flexion was only limited to 60 degrees.  
The veteran has lateral movement to 30 degrees.  The October 
1999 VA examination report indicates that the veteran's gait 
was normal.  

Consequently, the Board finds that a disability evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5295.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected lumbar spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.   The 
medical evidence shows that the veteran experiences painful 
motion due to the service-connected lumbar spine disability.  
The October 1999 VA examination report indicates that the 
veteran had painful motion; however, the treatment records 
from the chiropractor note that the veteran reported that his 
pain decreased with treatment.  The VA examination report 
indicates that there is limitation of motion of the lumbar 
spine.  There is no objective evidence that the pain causes 
additional limitation of motion or any additional disability 
or additional functional impairment.  The Board notes that 
the March 1999 report of attending physician characterized 
the low back disability as mild to moderate.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
VA examiner who performed the October 1999 VA examination 
indicated that the veteran had some limited function of 
standing and walking, but this was not demonstrated on 
physical examination.  Examination of the back revealed no 
evidence of weakness.  There is no evidence of 
incoordination.  The October 1999 VA examination report 
reveals that the veteran's gait was normal.  Based on the 
above evidence, the Board finds that the evidence of record 
establishes that the veteran's low back disability does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the low back.  

The veteran's lumbar spine disability may also be rated under 
Diagnostic Code 5293 since there are findings of chronic 
lumbar disc syndrome.  In applying the law to the existing 
facts, the Board finds the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5293.

The objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is severe with 
recurring attacks and intermittent relief or which is 
pronounced with persistent symptoms with little intermittent 
relief.  Review of the record reveals that the veteran's 
degenerative disc disease has been characterized by examiners 
as mild to moderate.  The March 1999 VA X-ray examination 
reveals that the veteran had moderate chronic lumbar disc 
syndrome.  The physician stated that the cumulative effects 
of the diagnosis as to the employability of the veteran was 
that the veteran had mild to moderate disability.  The 
medical evidence shows that the veteran had recurring attacks 
of the back pain and had relief from the back pain.  For 
instance, the May 1999 treatment record from the veteran's 
chiropractor indicates that the veteran reported improvement 
of his back pain.  He indicated that the treatment decreased 
his pain.  

The veteran has complaints of the back pain radiating down 
his left leg; however, there is no evidence of sciatic 
neuropathy or other neurological findings appropriate to the 
site of a diseased disc.  The April 1997 VA examination 
report indicates that the veteran had chronic lumbosacral 
strain with evidence consistent with degenerative disc 
disease or degenerative joint disease accompanied with 
neuropathy and arthralgia of the left knee; however, the 
October 1999 VA examination report reveals that neurological 
examination only detected slight motor function weakness and 
some decreased  pinprick in a glove-like distribution in the 
right leg; sensation was normal in the left leg.  There were 
no findings of sciatic neuropathy or other neurological 
findings of the site of the diseased disc.  

The Board concludes that an evaluation greater than 20 
percent is not appropriate for the service-connected lumbar 
spine disability under Diagnostic Code 5293.  The Board finds 
that the preponderance of the objective medical evidence of 
record, which has been described in detail above, is against 
finding that the veteran's lumbar spine disability is 
manifested by a severe disability with recurring attacks and 
intermittent relief or a pronounced disability with 
persistent symptoms and little intermittent relief so as to 
warrant a disability rating in excess of 20 percent under 
Diagnostic Code 5293.  As discussed above, the medical 
evidence supports the proposition that the service-connected 
lumbar spine disability is moderate in severity. 

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disabilities. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, as the objective medical 
evidence does not demonstrate that the veteran suffers from a 
separate disability distinct from his lumbar disc disease.  
As discussed above, although the April 1997 VA examination 
report reflects a diagnosis of chronic lumbosacral strain 
with evidence consistent with degenerative disc disease or 
degenerative joint disease accompanied with neuropathy and 
arthralgia of the left knee, the October 1999 VA examination 
did not detect or diagnosis neuropathy.  Neurological 
examination only detected slight motor function weakness and 
some decreased pinprick in a glove-like distribution in the 
right leg,  Sensation was normal in the left leg.  There were 
no findings of sciatic neuropathy or other neurological 
findings of the site of the diseased disc.  There was no 
evidence of manifestations of neurological symptomatology 
that was distinct from the lumbar spine symptoms.  Therefore, 
the Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. at 129-132; see also Esteban v. Brown, 6 
Vet. App. at 262. 

The veteran's low back disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis, since there is 
X-ray evidence of degenerative arthritis of the lumbar spine.  
The Board notes that under Diagnostic Code 5003, arthritis is 
rated on limitation of motion of the affected part.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
part affected is the lumbar spine and the limitation of 
motion of the lumbar spine is rated under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Codes 5003 and 
5292.  The medical evidence of record does not demonstrate 
severe limitation of motion of the lumbar spine.  The October 
1999 VA examination report indicates that flexion of the 
lumbar spine was limited to 60 degrees; extension was normal 
at 35 degrees; right and left lateral flexion was limited to 
30 degrees; and right rotation was limited to 20 degrees.  
There is no evidence of severe limitation of motion of the 
lumbar spine.  Thus, a disability evaluation in excess of 20 
percent for the lumbar spine disability under Diagnostic Code 
5292 is not warranted.   

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected chronic 
lumbosacral strain with degenerative changes, for the reasons 
and bases described above.  The preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
and the claim is denied.  

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the June 2000 
statement of the case, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the lumbar spine disability on appeal.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected chronic 
lumbosacral strain with degenerative changes does not present 
an unusual or exceptional disability picture.  As discussed 
in detail above, the service-connected lumbar spine 
disability causes limited motion of the lumbar spine with 
painful motion.  The veteran's lumbar spine disability is 
rated under Diagnostic Code 5293, intervertebral disc 
syndrome and this diagnostic code contemplates limited 
motion, painful motion, and recurring attacks.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under Diagnostic Code 5293.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the lumbar spine disability.  Indeed, there is 
no evidence of any hospitalization.  

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected lumbar spine 
disability causes marked interference with employment.  The 
Board stresses that 38 C.F.R. § 3.321(b)(1) requires marked 
interference with employment, not simply interference.  The 
evidence of record does demonstrate that the veteran had some 
physical restrictions at work and he was only able to work in 
sales and not as a construction supervisor; however, the 
currently assigned 20 percent disability evaluation for the 
lumbar spine disability under Diagnostic Code 5293 is an 
acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the chronic lumbosacral strain with 
degenerative changes.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
changes is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

